—Appeal by the defendant from a judgment of the Supreme Court, Kings *536County (DeLury, J.), rendered April 15, 1993, convicting him of murder in the second degree, robbery in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find no basis in the record to disturb the trial court’s determination to seat two prospective jurors after its finding that the defense counsel’s explanation for challenging those jurors had a discriminatory intent (see, Batson v Kentucky, 476 US 79; People v Allen, 86 AD2d 101; People v Hernandez, 75 NY2d 350, affd 500 US 352).
The defendant’s remaining contentions are without merit. Thompson, J. P., Copertino, Hart and Goldstein, JJ., concur.